Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER I, David Natan, Chief Executive Officer and Chief Financial Officer, in connection with the annual report on Form10-K of SunSi Energies Inc. for the fiscal year endedMay 31, 2011(the “Report”), hereby certify in accordance with 18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934;and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of SunSi Energies Inc. /s/DAVID NATAN David Natan Chief Executive Officer and Chief Financial Officer Dated:September 12, 2011
